                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        PAUL S. DANIELS, et al.,                       Case No. 19-cv-00602-JSC
                                                         Plaintiffs,
                                   9
                                                                                           ORDER RE: DEFENDANTS’ MOTION
                                                   v.                                      TO DISMISS AND STRIKE FIRST
                                  10
                                                                                           AMENDED COMPLAINT
                                  11        ALAMEDA COUNTY, et al.,
                                                                                           Re: Dkt. No. 54
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Paul Daniels and Nanette Dillard allege that they were prosecuted by the Alameda County

                                  15   District Attorneys’ Office in retaliation for exercising their First Amendment rights. The Court

                                  16   previously granted Defendants’ motion to dismiss Plaintiffs’ Section 1983 malicious and

                                  17   retaliatory prosecution claim because Plaintiffs had not plausibly alleged that each defendant

                                  18   caused Plaintiffs’ prosecution or that there was an absence of probable cause for their prosecution.

                                  19   (Dkt. No. 48.) In response to Plaintiffs’ First Amended Complaint, Defendants have again moved

                                  20   to dismiss under Federal Rule of Civil Procedure 12(b)(6) and to strike the state law claims under

                                  21   California Code of Civil Procedure § 425.16, the anti-Strategic Lawsuits Against Public

                                  22   Participation (anti-SLAPP) statute.1 (Dkt. No. 54.) Having considered the parties’ briefs and

                                  23   having had the benefit of oral argument on November 21, 2019, the Court GRANTS Defendants’

                                  24   motion to dismiss without leave to amend. Plaintiffs have failed to cure the pleading defects in

                                  25   their First Amended Complaint.

                                  26   //

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 7 & 9.)
                                   1                                              DISCUSSION

                                   2          Defendants move to dismiss Plaintiffs’ claims on multiple grounds. The threshold

                                   3   question, however, is whether Plaintiffs have adequately pled their malicious and retaliatory

                                   4   prosecution Section 1983 claims and cured the pleading defects identified in the Court’s prior

                                   5   Order. Because they have not, the Court need not and does not address Defendants’ other

                                   6   arguments.

                                   7   A. Section 1983 Malicious and Retaliatory Prosecution Claims

                                   8          To prevail on a section 1983 malicious prosecution claim a plaintiff must prove that

                                   9   criminal proceedings were instituted with malice, without probable cause, and for the purpose of

                                  10   denying the plaintiff a specific constitutional right. Freeman v. City of Santa Ana, 68 F.3d 1180,

                                  11   1189 (9th Cir. 1995). The claim “requires ‘the institution of criminal proceedings against another

                                  12   who is not guilty of the offense charged’ and that ‘the proceedings have terminated in favor of the
Northern District of California
 United States District Court




                                  13   accused.’” Lacey v. Maricopa Cty., 693 F.3d 896, 919 (9th Cir. 2012) (quoting Restatement

                                  14   (Second) of Torts § 653 (1977)). A Section 1983 retaliatory prosecution claim requires a showing

                                  15   of a “‘retaliatory motive on the part of an official urging prosecution combined with an absence of

                                  16   probable cause supporting the prosecutor’s decision.’” Beck v. City of Upland, 527 F.3d 853, 865

                                  17   (9th Cir. 2008) (quoting Hartman v. Moore, 547 U.S. 250, 265 (2006)).

                                  18          The Court’s prior order examined Plaintiffs’ malicious and retaliatory prosecution claims

                                  19   in detail. The claims were dismissed because (1) Plaintiffs had not adequately tied their

                                  20   allegations to misconduct by any particular defendant, and (2) Plaintiffs had not adequately

                                  21   alleged an absence of probable cause. The same defects remain.

                                  22          1) Allegations Tying Defendants to the Prosecution

                                  23          To state either a malicious or retaliatory prosecution claim, Plaintiffs must allege facts that

                                  24   support a plausible inference that each defendant “improperly exerted pressure on the prosecutor,

                                  25   knowingly provided misinformation to him, concealed exculpatory evidence, or otherwise

                                  26   engaged in wrongful or bad faith conduct that was actively instrumental in causing the initiation of

                                  27   legal proceedings.” Awabdy v. City of Adelanto, 368 F.3d 1062, 1067 (9th Cir. 2004); see also

                                  28   Beck, 527 F.3d at 865 (holding that a retaliatory prosecution claim requires a showing of a
                                                                                         2
                                   1   “retaliatory motive on the part of an official urging prosecution combined with an absence of

                                   2   probable cause supporting the prosecutor’s decision”); Leer v. Murphy, 844 F.2d 628, 633 (9th

                                   3   Cir. 1988); see also Gressett v. Contra Costa Cty., No. C-12-3798 EMC, 2013 WL 2156278, at

                                   4   *15 (N.D. Cal. May 17, 2013) (the plaintiff must “plead sufficient facts to hold each Individual

                                   5   Defendant liable for malicious prosecution”).

                                   6          Plaintiffs’ amended complaint fails allege facts sufficient to show that each of the named

                                   7   defendants—Alameda County, the Alameda County Auditor-Controller Agency, the Alameda

                                   8   County Board of Supervisors, Nate Miley, Scott Haggerty, and Patrick O’Connell—“engaged in

                                   9   wrongful or bad faith conduct that was actively instrumental in causing the initiation of legal

                                  10   proceedings.” Awabdy, 368 F.3d at 1067. With respect to Defendants Miley and Haggerty,

                                  11   Plaintiffs (1) quote a news article stating that “Scott Haggerty says he has spoken to the District

                                  12   Attorney’s office about a criminal investigation into Dillard’s involvement in allegedly bilking
Northern District of California
 United States District Court




                                  13   ACAP,” and (2) allege that “Miley and Haggerty were both exerting political pressure upon the

                                  14   District Attorney’s Office to find something for which Dillard could be prosecuted.” (FAC at ¶

                                  15   18.) The “mere allegation” that Mr. Haggerty had a conversation with the District Attorney a year

                                  16   before Plaintiffs was charged does not plausibly suggest that the District Attorney brought the

                                  17   charges because of what Mr. Haggerty said. See Bala v. Stenehjem, 671 F. Supp. 2d 1067, 1096

                                  18   (D.N.D. 2009) (“the mere allegation that former United States Attorney Wrigley met with law

                                  19   enforcement officials, state authorities, and the IRS does not suggest plausible illicit activity.”).

                                  20   Similarly, the “bare allegation” that Mr. Miley and Mr. Haggerty were exerting political pressure

                                  21   on the District Attorney to bring charges is a conclusory statement that is “little more than a

                                  22   formulaic recitation of the elements.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009); see also Riley

                                  23   v. City of Richmond, No. C 13-4752 MMC, 2014 WL 1101036, at *2 (N.D. Cal. Mar. 18, 2014)

                                  24   (finding that “plaintiff’s conclusory allegations that ‘the case lacked probable cause for

                                  25   prosecution’ [] and that defendants ‘provided misinformation’ to and ‘concealed exculpatory

                                  26   evidence’ from the prosecutor [], are insufficient as a matter of law”).

                                  27          Nor have Plaintiffs included specific allegations which tie Alameda County, the Alameda

                                  28   County Board of Supervisors, the Alameda County Auditor-Controller Agency, and Patrick
                                                                                          3
                                   1   O’Connell to the alleged wrongful prosecution. Indeed, for Defendants the Alameda County

                                   2   Auditor-Controller Agency and Patrick O’Connell, the only allegation as to them has nothing do

                                   3   with the District Attorney and instead is that they “created a fraudulent accounting purporting to

                                   4   verify that ACAP lacked funds to go forward” so that Mr. Miley and Mr. Haggerty could

                                   5   dismantle ACAP and dismiss all its employees including Mr. Daniels. (FAC at ¶ 17.) Similarly,

                                   6   while there are numerous allegations with respect to Alameda County and the Alameda County

                                   7   Board of Supervisors, there are no allegations which tie these entities’ actions to Plaintiffs’

                                   8   prosecution except for the allegation that an “Alameda County representative” threatened Ms.

                                   9   Dillard at the mediation of her Brown Act case that if she did not refund the settlement payment

                                  10   she and Mr. Daniels would be prosecuted. (FAC at ¶ 27.) This vague allegation that an unnamed

                                  11   Alameda County representative threatened Ms. Dillard does not plausibly support an inference

                                  12   that the Alameda County Board of Supervisors or Alameda County caused the District Attorney’s
Northern District of California
 United States District Court




                                  13   Office to bring charges two weeks later—two months before the Brown Act case settled. (Id. at ¶

                                  14   29.)

                                  15          Plaintiffs have therefore again failed to allege a plausible basis for liability as to any

                                  16   Defendant.

                                  17          2) Absence of Probable Cause

                                  18          “[A] plaintiff alleging a retaliatory prosecution must show the absence of probable cause

                                  19   for the underlying criminal charge. If there was probable cause, the case ends.” Lozman v. City of

                                  20   Riviera Beach, Fla., 138 S. Ct. 1945, 1952 (2018) (citing Hartman v. Moore, 547 U.S. 250, 265-

                                  21   66 (2006)); see also Nieves v. Bartlett, 139 S. Ct. 1715, 1726 (2019) (“It has long been “settled

                                  22   law” that retaliatory prosecution requires proving “the want of probable cause”). The same

                                  23   probable cause analysis applies to a section 1983 malicious prosecution claim. See Awabdy, 368

                                  24   F.3d at 1066 (“to prevail on a § 1983 claim of malicious prosecution, a plaintiff ‘must show that

                                  25   the defendants prosecuted [him] with malice and without probable cause...’” (citation omitted)).

                                  26          As a threshold matter, Plaintiffs insist that the probable cause determination is based on

                                  27   federal law rather than state law. The Court, however, already considered and rejected this

                                  28   argument in its prior order. Plaintiffs’ suggestion that the Ninth Circuit meant something other
                                                                                          4
                                   1   than what it said when it stated “[w]e look to California law to determine the legal effect of the

                                   2   state court’s action because we have incorporated the relevant elements of the common law tort of

                                   3   malicious prosecution into our analysis under § 1983,” Awabdy v. City of Adelanto, 368 F.3d

                                   4   1062, 1066 (9th Cir. 2004), is without support. And indeed, less than six months ago, the Ninth

                                   5   Circuit restated this rule in Mills v. City of Covina, 921 F.3d 1161, 1169 (9th Cir. 2019), cert.

                                   6   denied sub nom. Mills v. Covina, CA, No. 19-321, 2019 WL 5150535 (U.S. Oct. 15, 2019)

                                   7   (stating that “Federal courts rely on state common law for elements of malicious prosecution.”).

                                   8   This Court is bound by the Ninth Circuit and Plaintiffs’ reliance on the Eleventh Circuit’s decision

                                   9   in Blue v. Lopez, 901 F.3d 1352 (11th Cir. 2018), is thus unpersuasive. Likewise, the Court

                                  10   squarely rejected Plaintiffs’ argument that the Supreme Court in Hartman somehow overruled

                                  11   Awabdy and Plaintiffs have provided no reason to reconsider this holding. Accordingly,

                                  12   California law governs whether probable cause supports Plaintiffs’ convictions.
Northern District of California
 United States District Court




                                  13           “In California, as in virtually every other jurisdiction, it is a long-standing principle of

                                  14   common law that a decision by a judge or magistrate to hold a defendant to answer after a

                                  15   preliminary hearing constitutes prima facie—but not conclusive—evidence of probable cause.”

                                  16   Awabdy, 368 F.3d at 1067 (collecting cases). A plaintiff can rebut a “finding of probable cause []

                                  17   by showing that the criminal prosecution was induced by fraud, corruption, perjury, fabricated

                                  18   evidence, or other wrongful conduct undertaken in bad faith.” Id. Where, however, “a trier of fact

                                  19   after a fair adversary hearing reach[ed] a determination on the merits against the defendant in the

                                  20   prior proceeding” there is a “conclusive presumption of probable cause” and “the defendant in that

                                  21   proceeding may not thereafter institute an action for malicious prosecution, whether the matter

                                  22   was criminal or civil, even though he shows that the determination in question was reversed on

                                  23   appeal or set aside by the trial judge.” Cowles v. Carter, 115 Cal. App. 3d 350, 358 (1981); see

                                  24   also Norton v. John M.C. Marble Co., 30 Cal.App.2d 451, 454-55 (1939) (holding that a

                                  25   conviction establishes probable cause). The only exception to this conclusive presumption is

                                  26   where the conviction is obtained by means of fraud or perjury. Cowles, 115 Cal. App. 3d at 358;

                                  27   see also Plumley v. Mockett, 164 Cal. App. 4th 1031, 1053 (2008) (collecting cases re: the same);

                                  28   Rest.2d Torts, § 667(1) [“The conviction of the accused by a magistrate or trial court, although
                                                                                          5
                                   1   reversed by an appellate tribunal, conclusively establishes the existence of probable cause, unless

                                   2   the conviction was obtained by fraud, perjury or other corrupt means”].).

                                   3            Because Plaintiffs were convicted of some counts and acquitted of others, the Court must

                                   4   engage in separate analysis of each.

                                   5                    a) Probable Cause for Convicted Counts

                                   6            Plaintiffs were convicted of grand theft by false pretenses for unlawfully taking grant funds

                                   7   from DHHS (Count 2) and making a false account of public moneys by signing and sending false

                                   8   and inaccurate letters to DHHS (Count 3), and Ms. Dillard was separately convicted of preparing

                                   9   false and ante-dated documentary evidence by preparing a memoranda regarding the residency

                                  10   status of agency clients and an agenda of a seminar at a hotel (Count 6). (FAC, Ex. A, Dkt. No. 51

                                  11   at 26.). Their convictions conclusively establish probable cause. See Plumley, 164 Cal. App. 4th

                                  12   at 1053 (“[V]ictory at trial. . . conclusively establishes probable cause to bring the underlying
Northern District of California
 United States District Court




                                  13   action”); see also Cowles, 115 Cal. App. 3d at 358; Norton, 30 Cal. App. 2d at 454-55. Thus,

                                  14   Plaintiffs can only show that these convictions lacked probable cause if they were obtained by

                                  15   fraud or perjury.

                                  16            Plaintiffs advance two arguments.2 First, Plaintiffs contend—as they did in response to the

                                  17   prior motion to dismiss—that the convictions are invalid or void because they violated the

                                  18   Supremacy Clause. However, Plaintiffs’ argument that a reversal based on federal preemption

                                  19   eliminates the otherwise conclusive presumption of probable cause is not supported by the law.

                                  20   See Plumley, 164 Cal. App. 4th at 1052; see also Cowles, 115 Cal. App. 3d at 355 (1981) (“In the

                                  21   event the plaintiff in the prior action obtains judgment after trial, such judgment is, unless

                                  22   procured by fraud, conclusive proof that the proceedings were prosecuted with probable cause,

                                  23   notwithstanding the fact that the judgment is reversed on appeal.”) (emphasis added); Norton, 30

                                  24   Cal. App. 2d at 454 (“a final judgment duly rendered after trial on the merits, in a court having

                                  25   complete jurisdiction, adverse to the defendant in the proceedings in which the judgment is

                                  26   rendered, is, unless procured by fraud which may be either extrinsic or intrinsic, conclusive proof

                                  27

                                  28
                                       2
                                           Plaintiffs make no argument regarding Ms. Dillard’s conviction on Count 6.

                                                                                          6
                                   1   that the proceedings were prosecuted with probable cause, notwithstanding the fact that the

                                   2   judgment is reversed on appeal.”) (emphasis added).

                                   3          Second, Plaintiffs insist that Defendants fraudulently manufactured the theft by false

                                   4   pretenses and making a false account of public moneys counts, both of which related to the use of

                                   5   the AFI grant funds. In particular, Plaintiffs allege that Mr. Ambrose “acting under directions

                                   6   from Haggerty, Miley, and the Alameda Board of Supervisors, refused to cooperate with DHHS to

                                   7   adjust the status of the AFI grant, and instead deliberately caused DHHS to issue a deficiency

                                   8   notice, so that the deficiency notice could be used as a tool to craft a state law theft cause of action

                                   9   against Dillard and Daniels, in violation of federal DHHS policies and federal regulations.” (FAC

                                  10   at ¶ 21.) However, Plaintiffs do not dispute that they drew down the AFI grant fund or that they

                                  11   made a false accounting to DHHS; instead, Plaintiffs allege that Defendants—after the draw down

                                  12   and after their termination—refused to work with DHHS to fix the problems with the AFI grant
Northern District of California
 United States District Court




                                  13   despite the fact that DHHS’s own internal operating procedures and the AFI grant regulations

                                  14   required the agency to “work with grantee ACAP to adjust accounting to bring the grant into

                                  15   compliance.” (Id.) These allegations do not plausibly support an inference that the convictions

                                  16   related to Plaintiffs’ use of the AFI funds were procured by fraud; indeed, according to the FAC,

                                  17   the trial judge excluded evidence “of the propriety of the county’s interference with the federal

                                  18   Department of Health and Human Services’ administration of its grant program.” (Id. at ¶ 32.)

                                  19   What Defendants did after Plaintiffs committed the acts which led to their convictions does not

                                  20   plausibly support an inference that Plaintiffs’ convictions were obtained by fraud.

                                  21                  b) Probable Cause for Acquitted Counts

                                  22          Plaintiffs were acquitted of two charges: (1) conspiracy to commit grand theft by false

                                  23   pretenses for submitting a false certification to DHHS (Count 1), and (2) using public moneys for

                                  24   a purpose not authorized by law; namely improperly using over $280,000 of funds intended for a

                                  25   DHHS grant program to fund agency payroll and other expenses (Count 4). (Dkt. No. 51 at 26.)

                                  26   Ms. Dillard was also acquitted of appropriating money for her own use by instructing employees

                                  27   to work on her personal residence at below-market rates and obtaining reimbursement for

                                  28   improper business expenses (Count 5). (Id.)
                                                                                          7
                                   1            “In California, as in virtually every other jurisdiction, it is a long-standing principle of

                                   2   common law that a decision by a judge or magistrate to hold a defendant to answer after a

                                   3   preliminary hearing constitutes prima facie—but not conclusive—evidence of probable cause.”

                                   4   Awabdy, 368 F.3d at 1067 (collecting cases re: same). “[A] plaintiff can rebut a prima facie

                                   5   finding of probable cause by showing that the criminal prosecution was induced by fraud,

                                   6   corruption, perjury, fabricated evidence, or other wrongful conduct undertaken in bad faith.” Id.

                                   7   Thus, the question is whether Plaintiffs have alleged facts sufficient to support a plausible

                                   8   inference that their criminal prosecutions for Counts 1, 4, and 5 were induced by fraud, corruption,

                                   9   perjury, fabricated evidence, or other wrongful conduct undertaken in bad faith.

                                  10            Plaintiffs’ only argument with respect to Count 4 is that it is void because it violated the

                                  11   Supremacy Clause. The Court has already considered and rejected this argument, supra. With

                                  12   respect to Count 1, Plaintiffs allege that to induce the District Attorney to file this count
Northern District of California
 United States District Court




                                  13   “Defendants misled the District Attorney to believe that Paul Daniels had stolen a computer from

                                  14   ACAP, altered data, and then returned the computer to ACAP.” (FAC at ¶ 30.) However, Count

                                  15   1 was for conspiracy to commit grand theft by false pretenses for submitting a false certification to

                                  16   DHHS regarding the availability of non-federal match funds in a Citibank account. (Dkt. No. 51

                                  17   at 25-26.) Plaintiffs offer no explanation as to how the false accusation that Mr. Daniels stole a

                                  18   computer led to Count 1 which related to the availability of funds in a Citibank account. Plaintiffs

                                  19   have thus not alleged facts that support a plausible inference that the Count 1 charge was induced

                                  20   by fraud, corruption, perjury, fabricated evidence, or other wrongful conduct undertaken in bad

                                  21   faith.

                                  22            As for Count 5, which charged Ms. Daniels with appropriating public money for her own

                                  23   use “by instructing employees to work on her personal residence at below-market rates and

                                  24   obtaining reimbursement for improper business expenses,” (Dkt. No. 15-2 at 20), Plaintiffs allege

                                  25   “Defendants induced the District Attorney to file this meritless charge by supplying a

                                  26   reimbursement receipt that had been altered and then duplicated at the Alameda County Auditor-

                                  27   Controller Agency.” (FAC at ¶ 30.) Aside from Plaintiffs’ failure to identify any particular

                                  28   Defendant who supplied the receipt, they do not make any allegations regarding the receipt that
                                                                                            8
                                   1   would support an inference that it was material to the charging decision. See Blankenhorn v. City

                                   2   of Orange, 485 F.3d 463, 482 (9th Cir. 2007). Plaintiffs can rebut the prima facie showing of

                                   3   probable cause by alleging that “the criminal proceedings were initiated on the basis of the

                                   4   defendants’ intentional and knowingly false accusations and other malicious conduct.” Awabdy,

                                   5   368 F.3d at 1067 (emphasis added); see also Galbraith v. Cty. of Santa Clara, 307 F.3d 1119,

                                   6   1126 (9th Cir. 2002) (“a coroner’s reckless or intentional falsification of an autopsy report that

                                   7   plays a material role in the false arrest and prosecution of an individual can support a claim under

                                   8   42 U.S.C. § 1983”). Plaintiffs have not alleged facts that support a plausible inference that Ms.

                                   9   Dillard’s prosecution on Count 5 was based on this unidentified falsified receipt.

                                  10          Further, Count 5 was based on two acts: obtaining reimbursement for personal expenses,

                                  11   and Ms. Dillard instructing employees to work at her personal residence at below-market rates.

                                  12   While a receipt could conceivably be material to the prosecution of Ms. Dillard for the first act, it
Northern District of California
 United States District Court




                                  13   appears irrelevant to the second act. Indeed, when asked at oral argument what more Plaintiffs

                                  14   could allege as to this receipt if given leave to amend, Plaintiffs did not proffer any facts relevant

                                  15   to Ms. Dillard having employees work at her personal residence.

                                  16          Plaintiffs’ argument that the entire prosecution was tainted by fraud, corruption, and

                                  17   wrongful conduct because it was done so that Mr. Miley and Mr. Haggerty could “continue their

                                  18   corrupt practices,” so that the County could obtain an insurance payment, and to punish Plaintiffs

                                  19   all goes to the why and not the how of the prosecution. 3 (Dkt. No. 55 at 17.) It is not enough in a

                                  20   malicious or retaliatory prosecution action to allege why the defendants might have wrongfully

                                  21   done something, plaintiffs must allege that the defendants’ actions “were instrumental in causing

                                  22   the filing and prosecution of the criminal proceedings.” Awabdy, 368 F.3d at 1068 (emphasis

                                  23   added). This Plaintiffs have not done.

                                  24                                                     ***

                                  25

                                  26   3
                                        Likewise, Plaintiffs’ allegation that Defendants spoliated evidence prior to their trial by
                                       expunging ACAP’s computer server such that they were “[un]able to obtain exculpatory evidence
                                  27   when Defendants moved forward with their plan to have them prosecuted” fails to allege what
                                  28   evidence was destroyed or how such evidence was material to their defense. (FAC at ¶ 23.)

                                                                                          9
                                   1          Plaintiffs have again failed to plead facts sufficient to overcome the conclusive

                                   2   presumption of probable cause with respect to the convicted counts or the prima facie showing of

                                   3   probable cause with respect to the acquitted counts, and have failed to tie their allegations of

                                   4   wrongdoing to specific actions by any defendant let alone each defendant. The Court therefore

                                   5   dismisses the section 1983 claim. The dismissal is without leave to amend. The Court previously

                                   6   granted leave, and specifically advised Plaintiffs that they must allege facts that support an

                                   7   inference that each Defendant induced the allegedly wrongful criminal charge. Yet the amended

                                   8   complaint does not do so. Putting that deficiency aside, Plaintiffs also fail to allege any facts that

                                   9   tie any particular fraudulent conduct to the charges. While at oral argument Plaintiffs suggested

                                  10   that they could allege more about the unidentified receipt that somehow led to Count 5 against Ms.

                                  11   Dillard, the proffered allegations as to the receipt are unrelated to the charge that Ms. Dillard had

                                  12   employees work on her personal residence at below-market rates.
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          Plaintiffs’ attempt to obtain compensation for the personal and financial hardship they

                                  15   have suffered as a result of their prosecution is understandable. The law, however, does not

                                  16   permit recovery merely because a defendant is acquitted or a conviction reversed; instead,

                                  17   compensation is permitted only when the prosecuted persons can prove that deliberate misconduct

                                  18   caused the prosecution. Plaintiffs are unable to allege facts to meet this burden.

                                  19          For the reasons stated above, Defendants’ motion to dismiss the section 1983 claim is

                                  20   GRANTED without leave to amend. The state law claims are dismissed without prejudice. See

                                  21   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).

                                  22          This Order disposes of Docket No. 54.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 2, 2019

                                  25
                                                                                                     JACQUELINE SCOTT CORLEY
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         10
